Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
Figures 1-3B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it encompasses a “transitory” form of the recording medium which is not patent eligible subject matter.  Amending claim 14 to recite “A non-transitory recording medium…” will obviate this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 4, term “the resolution of the depth information” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-4, 7-9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizukura et al. (US 2019/0158803, hereinafter “Mizukura”) in view of Ito (US 2017/0251911).
As to claims 1, 14 and 15, Mizukura discloses an imaging device for producing images of a scene, the imaging device comprising: 
a hyperchromatic lens being arranged to receive light from the scene (camera head 100, Fig.1, which can be attached to an endoscope to receive light therefrom, includes a stereoscopic vision camera having an optical system, [0046], a lens in the optical system exhibits hyperchromatic properties, [0087]); 
image sensor circuitry configured to capture a first and second image of the light encountered by the optical system (camera head 100, Fig.1, captures left and right images, [0046] which requires circuitry associated with the image sensors); 
processor circuitry (processing circuitry in camera head 100 which processes the image signals to determine information, [0065], [0085], and processing device 200, Fig.1) configured to: produce depth information using the captured first and second images of the scene (distance information (depth map) is determined, [0065], using the parallax information in the left and right images, [0083]) and produce a resultant first and second image of the scene using both the captured first and second image and the depth information (using the axial chromatic aberration between the RGB channels of each image, a synthesized (resultant) image for each of the left and right images can be produced using the RGB components of the images and the depth information, [0087]-[0088]).
Although Mizukura mentions that the stereoscopic camera head forms left and right images that have parallax (e.g. [0061]) using the optical system (e.g. [0046]), Mizukaura fails to specifically disclose that the optical system is formed of two lenses arranged in a stereoscopic configuration (e.g. side-by-side configuration).  Ito teaches, in a stereoscopic camera system, that the optical system comprises a left optical system (lens) and a right optical system (lens) for forming left and right images having parallax (note 21a,22b, Fig.1 and [0023]).  Since Mizukura fails to disclose the particulars of the optical system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a known configuration for generating left and right images having parallax in a stereoscopic camera, and particularly to have used left and right lenses arranged in a stereoscopic configuration, as taught by Ito.
Further as to claim 15, Mizukura discloses that the method can be implemented by a computer program (e.g.[0008]).
	As to claim 2, the image sensor circuitry is configured to detect a first plurality of colour channels for the first captured image and a second plurality of colour channels for the second captured image (images of respective R, G, and B channels are detected, [0087]).
	As to claim 3, the first and second plurality of colour channels can be selected from infrared, red, green, blue and ultraviolet (images of respective R, G, and B channels are detected ([0087]).
	As to claim 4, the processor circuitry is configured to: partition the captured first and second images into regions corresponding to the resolution of the depth information (uses high frequency component of the sharpest channel according to each depth position, [0088]); obtain for each region of the captured first and second images an image sharpness level for each colour channel using the depth information (sharpness level for each channel at depth position is detected, [0087],[0088])); determine for each region of the captured first and second image the colour channel having the highest sharpness level (the high frequency component of the sharpest channel at each depth position is determined, [0088]); and produce the resultant first and second image of the scene by transporting for each region of each of the captured first and second images the image sharpness level from the colour channel having the highest sharpness level to the corresponding region in the complementary colour channels for that image (high frequency component of sharpness channel transferred to other channels, [0087]).
As to claim 7, the resultant first and second image of the scene are images having an extended depth of field (can extend the depth-of-field, [0088]).
	As to claim 8, Mizukura further discloses a light source (lighting device 400, Fig.1, [0048]).
	As to claim 9, the light source is formed from at least one LED or at least one laser (LEDs or lasers can be used as the light source to produce narrow band illumination, [0089]).
	As to claims 11-13, the imaging device is an endoscope, medical imaging device, and industrial imaging device (Mizukura discloses that the imaging device is an endoscope, [0046], which can constitute all of an endoscope, medical imaging device and industrial imaging device depending on intended use).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizukura et al. (US 2019/0158803, hereinafter “Mizukura”) in view of Ito (US 2017/0251911), as set forth above with respect to claim 1, and further in view of Zhao (US 2018/0011308).
Mizukura, as set forth above with respect to claim 1, fails to disclose the resolution of the image sensor.  Zhao teaches, in a stereoscopic endoscope device, that it is known to use 4K resolution image sensors for producing images.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a 4K resolution image sensor in the stereoscopic camera of Mizukura since such is known in this art, as evidenced by Zhao, and the skilled artisan would recognize that a higher resolution image would be desireable.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795